Citation Nr: 1607686	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  13-14 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a left pinkie finger fracture.

2.  Entitlement to a rating in excess of 20 percent for residuals of a fracture of the vertebrae of the lumbar spine L1 through L3.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 1985 and from February 1985 to August 2001.

These matters come before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified before the undersigned at a December 2015 videoconference hearing at the RO.  A transcript of the hearing has been associated with the file.

The issue of entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected back disability, has been raised by the record during the December 2015 hearing (see page 18 of the hearing transcript), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to an increased rating for residuals of a fracture of the vertebrae of the lumbar spine L1 through L3 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.






FINDING OF FACT

The Veteran's residuals of a left pinkie finger fracture have included flexion contracture, pain, stiffness, swelling, fatigability, limitation of motion, and decreased grip strength/dexterity of the left hand; there has been no limitation of motion of any finger other than the pinkie, no compensable finger ankylosis, and no amputation.


CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals of a left pinkie finger fracture are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5216-5230 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The instant appeal arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection for residuals of a left pinkie finger fracture.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2015) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488   (2010) (per curiam).

At the Veteran's December 2015 hearing, the undersigned identified the issues on appeal (including entitlement to a higher initial rating for residuals of a left pinkie finger fracture) and asked the Veteran about the symptoms and history of his service-connected left pinkie disability.  Also, the Veteran provided testimony as to the symptoms and history of his left pinkie disability and indicated that he was not receiving any treatment for the disability at the time of the hearing.  Thus, he has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant are thereby met.

VA has obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records.  The Veteran has not reported, and the evidence does not otherwise indicate, that he has received any relevant post-service private medical treatment for his service-connected left pinkie disability.  In addition, the Veteran was afforded a VA examination to assess the severity of his service-connected left pinkie disability and the report of the examinations is adequate for rating purposes.   

Although the most recent VA examination for the Veteran's service-connected left pinkie disability took place in 2010, he has not reported any changes in his disability since that time, and the record does not otherwise suggest any changes.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time does not trigger need for a new VA examination, absent evidence of a change in the disability).  Thus, a new VA examination for the service-connected left pinkie disability need not be conducted.

Analysis

Disability ratings are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial rating is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Veteran's residuals of a left pinkie finger fracture are rated under 38 C.F.R. § 4.71a, DC 5230 as limitation of motion of the ring finger.  As applicable to this case, the preamble to 38 C.F.R. § 4.71a, DCs 5216-5230 provides in particular, that:

(1)  For the little finger (digit V), zero degrees of flexion represents the finger fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand."

(2)  When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  Id.

(3)  Evaluation of ankylosis of the little finger: (i) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulations of a bone, evaluate as amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto; (ii) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position; (iii) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, evaluate as unfavorable ankylosis; (iv) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, evaluate as favorable ankylosis.

(5) If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluation.  Id.

Under DC 5227, a noncompensable rating is warranted for either unfavorable or favorable ankylosis of the little finger.  38 C.F.R. § 4.71a, DC 5227.

A note to DC 5227 directs that consideration should also be given to whether a rating for amputation is warranted and whether an additional rating is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Id.

Under DC 5230, a noncompensable rating is warranted for any limitation of motion of the little finger. 38 C.F.R. § 4.71a, DC 5230.

In this case, the Veteran reported in his April 2010 claim (VA Form 21-4138), during a September 2010 VA examination, and during the December 2015 hearing that he was right hand dominant, that his left pinkie was deformed, and that he was unable to fully bend or straighten the finger.  He also experienced constant stiffness, intermittent pain in the interphalangeal joints of the finger (especially with forced range of motion and during cold weather), an inability to fully extend the proximal and distal interphalangeal joints of the finger, easy fatigability, decreased grip strength in the left hand, and an inability to use the left pinkie for any meaningful manual activity.  Pain would occasionally shoot from his pinkie up his arm if he struck his finger on something and there was swelling in the joint area.  He used Motrin to treat his symptoms, but did not wear any type of splint, brace, or assistive device.  Flare ups of symptoms occurred with cold weather changes and were accompanied by increased stiffness and pain.  The flare ups were relieved with Motrin and when the weather changed back.  There was no history of any malignancy or neoplasm related to his hand.

Examination of the left thumb, index, long, and ring fingers in September 2010 revealed that there were no abnormalities, that there was full and painless range of motion of all metacarpophalangeal, proximal interphalangeal, and distal interphalangeal joints of these fingers, that there was no limitation due to fatigue, weakness, or incoordination following repetitive use, and that range of motion values were unchanged from baseline testing.  There were no gaps between the thumb and index, long, or ring fingers or between the palm and thumb, index, long, and ring fingers.  The left fifth digit (the pinkie) had flexion contractures of the proximal and distal interphalangeal joints, but the joints were not painful to palpation.  

The ranges of motion of the left pinkie finger were recorded as being 0 to 90 degrees without pain at the metacarpophalangeal joint and 45 to 65 degrees with pain at 65 degrees at the proximal and distal interphalangeal joints.  There were no limitations due to fatigue, weakness, or incoordination after repetitive use testing of the metacarpophalangeal, proximal interphalangeal, and distal interphalangeal joints of the left pinkie and the range of motion values were unchanged from baseline testing.  Moreover, there was a 1 inch gap between the thumb and the left pinkie finger and a 2 inch gap between the palm and the left pinkie finger.  There was decreased strength in the left hand for pushing, pulling, and twisting and decreased dexterity for twisting, probing, writing, touching, and expression.  The Veteran was diagnosed as having residuals from a fracture of the little finger of the left hand.

The evidence reflects that there is a left little (pinkie) finger disability with deformity (flexion contracture), pain, stiffness, swelling, fatigability, limitation of motion, and decreased grip strength/dexterity of the left hand.  There has been no evidence of any limitation of motion of the left thumb, index, long, or ring fingers and the September 2010 VA examination report specified that there was no limitation of motion, functional loss, or functional impairment (i.e., pain on movement, fatigue, weakness, or incoordination) associated with these fingers.  Although there was limitation of motion associated with the left little finger, any limitation of motion of the left little finger alone warrants only a noncompensable rating under DC 5230.  Thus, the Veteran is already in receipt of the maximum possible rating under DC 5230 based on any limitation of motion of the little finger, by itself (i.e. a 0 percent rating).  See 38 C.F.R. § 4.71a, DC 5230.

The Veteran has reported left little finger pain and there was objective evidence of painful motion during the September 2010 examination.  However, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell, supra.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  In this case, as discussed, the Veteran's pain has not been shown to functionally limit his range of motion to such a degree as would warrant a higher rating. 
Nevertheless, as the Veteran is in receipt of the maximum schedular rating for limitation of little finger motion under DC 5230, and a higher rating requires evidence of ankylosis, the regulations pertaining to functional impairment (38 C.F.R. §§ 4.40, 4.45) are not for application in this case.  See Johnston, supra; see also Sowers v. McDonald, No. 14-0217 (February 12, 2016)(Section 4.59 is limited by the DC applicable to a claimant's disability, and where that DC does not provide a compensable rating, § 4.59 does not apply).

There has been no evidence of any ankylosis involving the left little finger or any other finger of the left hand during the claim period.  The Board acknowledges that the left little finger had flexion contractures of the proximal and distal interphalangeal joints at the time of the September 2010 examination and that the examination report does not specifically note the absence of ankylosis.  Nevertheless, ankylosis of the little finger, alone, warrants only a 0 percent rating under DC 5227, so any error in this regard is harmless.  See 38 C.F.R. § 4.71a, DC 5227.  Also, there has been no amputation of a finger or findings commensurate with the same.

In sum, the symptoms of the Veteran's service-connected residuals of a left pinkie finger fracture most closely approximate the criteria for a noncompensable rating under the applicable rating criteria.  Hence, a higher initial rating is not warranted at any time since the effective date of service connection, and the appeal is denied.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5216-5230.

Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal.  The symptoms associated with the Veteran's service-connected left pinkie finger disability are all contemplated by the appropriate rating criteria as set forth above.  Specifically, his symptoms of deformity, pain, stiffness, swelling, fatigability, limitation of motion, and decreased grip strength/dexterity of the left hand are all contemplated by DCs 5227 and 5230.  As noted above, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Moreover, even if it were found that the Veteran's symptoms were not adequately contemplated by the appropriate diagnostic criteria, there is no evidence of any other related factors, such as marked interference with employment or frequent periods of hospitalization, due to the service-connected left pinkie finger disability during the claim period.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU may be an element of an appeal for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).
The Veteran has not reported, and the evidence does not otherwise reflect, that he has been unemployed during the claim period due to any service-connected disability or that he is prevented from securing and following gainful employment due to any such disability.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised under Roberson and Rice in this instance.


ORDER

Entitlement to an initial compensable rating for residuals of a left pinkie finger fracture is denied.


REMAND

The evidence suggests that the Veteran's service-connected back disability may have worsened since his last VA examination in May 2010.  See page 15 of the hearing transcript.  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected back disability is triggered.

Moreover, the Veteran reported during the December 2015 hearing that he had received relevant treatment for his back disability at a VA facility in Valdosta, Georgia.  The only VA treatment records in the file are from the VA Medical Center in Dublin, Georgia (VAMC Dublin) dated from September 2008 to October 2015.  Thus, it appears that there are additional VA treatment records that have not yet been obtained and must be secured on remand.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA records of treatment, to specifically include:
(a)  all records from the North Florida/South Georgia Veterans Health System (including from the VA Community Based Outpatient Clinic in Valdosta, Georgia) dated from April 2009 through the present; 
(b)  all records from VAMC Dublin dated from October 2015 through the present; and
(c)  all relevant records from any other sufficiently identified VA facility.

2.  Then, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected back disability.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The ranges of thoracolumbar spinal motions shall be reported in degrees.  The examiner shall also specifically answer the following question with respect to all appropriate ranges of thoracolumbar spinal motions:

What is the extent of any additional limitation of motion (in degrees) of thoracolumbar spinal motion due to weakened movement, excess fatigability, incoordination, pain, and/or flare-ups?  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner shall report whether there is any ankylosis of the thoracolumbar spine.  If ankylosis is present, the examiner shall specify whether it is favorable or unfavorable and the angle at which the spine is held.

The examiner shall also report the total duration of any incapacitating episodes due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician during any 12 month period.

The examiner shall also specify any nerves affected by the service-connected back disability and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

A complete rationale shall be given for all opinions and conclusions expressed.

3.  After completion of the above development, readjudicate the claim.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


